UNITED STATES DISTRICT COURT                                               CIVIL CONFERENCE
EASTERN DISTRICT OF NEW YORK                                               MINUTE ORDER


BEFORE:        A. KATHLEEN TOMLINSON                               DATE:     11-19-2018
               U.S. MAGISTRATE JUDGE                               TIME:     10:10 a.m. (17 minutes)

                                Martin v. Designatronics Inc., et al.
                                     CV 17-4907 (DRH) (AKT)

TYPE OF CONFERENCE:                     MOTION HEARING

APPEARANCES:           Plaintiff:       David Evan Gottlieb
                                        Kenneth Daniel Walsh

                       Defendants:      Frank W. Brennan

FTR: 10:10-10:27

SCHEDULING:

        Counsel are directed to contact Chambers (631-712-5760) to set up a telephone conference
within three days of Judge Hurley’s decision on the motion to dismiss if the motion is denied in whole
or in part.

THE FOLLOWING RULINGS WERE MADE:

1.     Today’s hearing was set to issue a decision on plaintiff’s pending motion to compel and the
       opposition filed by defendants. See DE 41. The motion is GRANTED in limited part as
       follows:

          •   Defendants shall produce, by November 29, 2018, pay stubs, W-2 forms and any
              payroll records for the plaintiff for the period during which he was employed (the Court
              understands that defendants contest the “employment” relationship); and

          •   Defendants shall produce year-end financial statements only for the years 2013 through
              2017. These records shall also be produced by November 29, 2018.

       The rest of the relief sought by the plaintiff is denied.

2.     All of the discovery in this case remains stayed pending the outcome of the pending motion
              to dismiss.

                                                                   SO ORDERED

                                                                   /s/ A. Kathleen Tomlinson
                                                                   A. KATHLEEN TOMLINSON
                                                                   U.S. Magistrate Judge
